 



Exhibit (10)(m)

EMPLOYMENT AGREEMENT

     This Employment Agreement, made and entered into as of the 1st day of
November, 2001, by and between Wachovia Corporation (the “Company”), a North
Carolina corporation, and David M. Carroll (the “Executive”), and restated as of
February 1, 2005;

     WHEREAS, the Management Resources & Compensation Committee (the
“Committee”) of the Board of Directors of the Company (the “Board”) has
determined that it is in the best interests of the Company and its stockholders
to assure that the Company will have the continued service of the Executive. The
Committee believes it is imperative to encourage the Executive’s full attention
and dedication to the Company, and to provide the Executive with compensation
and benefits arrangements upon a termination of employment with the Company
which ensure that the compensation and benefits expectations of the Executive
will be satisfied and which are competitive with those of other corporations.

     NOW, THEREFORE, in order to accomplish the objectives set forth above and
in consideration of the mutual covenants herein contained, the parties hereby
agree as follows:

     1.     Employment Period. (a) The “Effective Date” shall mean the date
hereof.

             (b) The Company hereby agrees to continue the Executive in its
employ, and the Executive hereby agrees to remain in the employ of the Company
upon the terms and conditions set forth in this Agreement, for the period
commencing on the Effective Date and ending on the third anniversary thereof
(the “Employment Period”); provided, however, that commencing on the date one
year after the date hereof, and on each annual anniversary of such date (such
date and each annual anniversary thereof shall be hereinafter referred to as the
“Renewal Date”), unless previously terminated, the Employment Period shall be
automatically extended so as to terminate three years from such Renewal Date,
unless at least 90 days prior to the Renewal Date the Company or the Executive,
respectively, shall give notice to the Executive or the Company, respectively,
that the Employment Period shall not be so extended. Notwithstanding the
foregoing, in the event a “Change in Control” (as defined herein) occurs, the
Employment Period, unless previously terminated, shall be extended immediately
prior to the Change in Control so that the Employment Period shall terminate no
earlier than three years from such Change in Control.

     2.     Terms of Employment. (a) Positions and Duties. (i) During the
Employment Period, the Company agrees to employ the Executive, and the Executive
agrees to serve as an employee of the Company and as an employee of one or more
of its subsidiaries. The Executive shall perform such duties and
responsibilities, in such capacity and with such

1



--------------------------------------------------------------------------------



 



authority, for the Company (or one or more of its subsidiaries) as the Company
may designate from time to time. Such duties shall be of a type for which the
Executive is suited by background, experience and training, in the Company’s
reasonable discretion.

                    (ii) During the Employment Period, and excluding any periods
of vacation and sick leave to which the Executive is entitled, the Executive
agrees to devote his full professional attention and time during normal business
hours to the business and affairs of the Company and to perform the
responsibilities assigned to the Executive hereunder. During the Employment
Period it shall not be a violation of this Agreement for the Executive to
(A) serve on corporate, civic or charitable boards or committees, (B) deliver
lectures, fulfill speaking engagements or teach at educational institutions, and
(C) manage personal investments, so long as such activities do not interfere
with the performance of the Executive’s responsibilities as an employee of the
Company in accordance with this Agreement and are consistent with the Company’s
policies. It is expressly understood and agreed that to the extent that any such
activities have been conducted by the Executive prior to the Effective Date, the
continued conduct of such activities (or the conduct of activities similar in
nature and scope thereto) subsequent to the Effective Date shall not thereafter
be deemed to interfere with the performance of the Executive’s responsibilities
to the Company.

        (b) Compensation. (i) Salary and Bonus. For all services rendered by the
Executive in any capacity under this Agreement, the Company shall pay the
Executive during the Employment Period as compensation (i) an annual salary in
an amount not less than the amount of the Executive’s annual salary as of the
Effective Date (the “Annual Base Salary”) and (ii) such annual cash incentive
bonus, if any, as may be awarded to him by the Board or by a Committee
designated by the Board (the “Annual Bonus”). Such salary shall be payable in
accordance with the Company’s customary payroll practices, and any such bonus
shall be payable in cash in accordance with the Company’s incentive bonus plans
from which the Annual Bonus is awarded. During the Employment Period prior to
the Date of Termination, the Annual Base Salary shall be reviewed in accordance
with the Company’s policies and procedures applicable to the Executive and may
be increased from time to time consistent with such procedures. Any increase in
Annual Base Salary shall not serve to limit or reduce any other obligation to
the Executive under this Agreement. In the event the Executive’s actual Annual
Base Salary is increased above the then current Annual Base Salary during the
Employment Period, such increased Annual Base Salary shall constitute “Annual
Base Salary” for purposes of this Agreement, and may not thereafter be reduced
except with the written consent of the Executive.

                    (ii) Employee Benefits. During the Employment Period prior
to the Date of Termination, the Executive and/or the Executive’s family, as the
case may be, shall be eligible to participate in employee benefit plans
generally available to other peer executives of the Company or its subsidiaries,
including without limitation, employee stock purchase plans, savings plans,
retirement plans, welfare benefit plans (including, without limitation, medical,

2



--------------------------------------------------------------------------------



 



prescription, dental, disability, life, accidental death, and travel accident
insurance, but excluding severance plans) and similar plans, practices, policies
and programs. In addition, during the Employment Period, the Executive shall be
eligible to participate in the Company’s stock-based incentive compensation
plans then available to other peer executives of the Company with awards
thereunder determined by the Board or by a Committee designated by the Board, in
its sole discretion, except as provided in this Agreement.

                    (iii) Expenses. During the Employment Period prior to the
Date of Termination, the Executive shall be entitled to receive prompt
reimbursement for all reasonable expenses incurred by the Executive in
accordance with the policies, practices and procedures of the Company and its
affiliated companies in effect for the Executive at the time the expense is
incurred.

                    (iv) Fringe Benefits. During the Employment Period prior to
the Date of Termination, the Executive shall be entitled to fringe benefits and
perquisite plans or programs of the Company and its affiliated companies
generally available to executives who are peers of the Executive; provided that
the Company reserves the right to modify, change or terminate such fringe
benefits and perquisite plans or programs from time to time, in its sole
discretion.

                    (v) Indemnification/D&O Insurance. During the Employment
Period for acts prior to the Date of Termination, the Executive shall be
entitled to indemnification with respect to the performance of his duties
hereunder, and directors’ and officers’ liability insurance, on the same terms
and conditions as generally available to other peer executives of the Company
and its affiliated companies.

     3.     Termination of Employment. (a) Retirement, Death or Disability. The
Executive’s employment shall terminate automatically upon the Executive’s death
or Retirement (as defined herein) during the Employment Period. For purposes of
this Agreement, “Retirement” shall mean either (i) voluntary termination by the
Executive of the Executive’s employment upon satisfaction of the requirements
for early retirement under the Company’s tax-qualified defined benefit pension
plan or (ii) voluntary termination by the Executive of the Executive’s
employment upon satisfaction of the requirements for normal retirement under the
terms of the Company’s tax-qualified defined benefit pension plan. If the
Company determines in good faith that Disability of the Executive has occurred
during the Employment Period (pursuant to the definition of Disability set forth
below), it may give to the Executive written notice in accordance with this
Agreement of its intention to terminate the Executive’s employment. In such
event, the Executive’s employment with the Company shall terminate effective on
the 30th day after receipt of such notice by the Executive (the “Disability
Effective Date”), provided that, within the 30 days after such receipt, the
Executive shall not have returned to full-time performance of the Executive’s
duties. For purposes of this Agreement, “Disability” shall mean termination of
the Executive’s employment upon satisfaction of the requirements to receive
benefits under the Company’s long-term disability

3



--------------------------------------------------------------------------------



 



plan.

           (b) Cause. The Company may terminate the Executive’s employment
during the Employment Period for Cause. For purposes of this Agreement, “Cause”
shall mean:

                    (i) the continued and willful failure of the Executive to
perform substantially the Executive’s duties with the Company or one of its
affiliates (other than any such failure resulting from incapacity due to
physical or mental illness), after a written demand for substantial performance
is delivered to the Executive by the Company which specifically identifies the
manner in which the Company believes that the Executive has not substantially
performed the Executive’s duties and a reasonable time for such substantial
performance has elapsed since delivery of such demand, or

                    (ii) the willful engaging by the Executive in illegal
conduct or gross misconduct which is materially injurious to the Company.

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chairman of the Board or a
senior executive officer of the Company or based upon the advice of counsel for
the Company shall be conclusively presumed to be done, or omitted to be done, by
the Executive in good faith and in the best interests of the Company. Following
a Change in Control (as defined herein), the Company’s termination of the
Executive’s employment shall not be deemed to be for Cause unless and until
there shall have been delivered to the Executive a copy of a resolution duly
adopted by the affirmative vote of not less than three-fourths of the entire
membership of the Board at a meeting of the Board called and held for such
purpose (after reasonable notice is provided to the Executive and the Executive
is given an opportunity, together with counsel, to be heard before such Board),
finding that, in the good faith opinion of such Board, the Executive is guilty
of the conduct described in subparagraph (i) or (ii) above, and specifying the
particulars thereof in detail.

           (c) Good Reason. The Executive’s employment may be terminated by the
Executive for Good Reason. For purposes of this Agreement, “Good Reason” shall
mean, in the absence of a written consent of the Executive which expressly
refers to a provision of this Section 3(c):

                    (i) prior to a Change in Control, the substantial diminution
in the overall importance of the Executive’s role, as determined by balancing
(A) any increase or decrease in the scope of the Executive’s management
responsibilities against (B) any increase or decrease in the relative sizes of
the businesses, activities or functions (or portions thereof)

4



--------------------------------------------------------------------------------



 



for which the Executive has responsibility; provided, however, that none of
(I) a change in the Executive’s title, (II) a change in the hierarchy, (III) a
change in the Executive’s responsibilities from line to staff or vice versa, and
(IV) placing the Executive on temporary leave pending an inquiry into whether
the Executive has engaged in conduct that could constitute “Cause” under this
Agreement, either individually or in the aggregate shall be considered Good
Reason;

                    (ii) any failure by the Company to comply with any material
provision of

this Agreement (including, without limitation, any provision of Section 2 of
this Agreement), other than an isolated, insubstantial and inadvertent failure
not occurring in bad faith and which is remedied by the Company promptly after
receipt of notice thereof given by the Executive;

                    (iii) any purported termination by the Company of the
Executive’s employment otherwise than as expressly permitted by this Agreement;

                    (iv) at any time prior to the Executive reaching age 63, the
Company giving notice to the Executive of its intention not to extend the term
of this Agreement as provided in Section 1(b);

                    (v) following a Change in Control, the relocation of the
principal place of the Executive’s employment to a location that is more than 35
miles from such principal place of employment immediately prior to the date the
proposed Change in Control is publicly announced, or the Company’s requiring the
Executive to travel on Company business to a substantially greater extent than
required immediately prior to the Change in Control;

                    (vi) following a Change in Control, the Company’s requiring
the Executive or all or substantially all of the employees of the Company who
report directly to the Executive immediately prior to the date the proposed
Change in Control is publicly announced to be based at any office or location
other than such person’s office or location on such date;

                    (vii) any failure by the Company to comply with and satisfy
Section 9(c) of this Agreement; or

                    (viii) following a Change in Control, assignment to the
Executive of any duties inconsistent in any respect with the Executive’s
position as in effect immediately prior to the public announcement of the
proposed Change in Control (including status, offices, titles and reporting
requirements), authority, duties or responsibilities, or any other action by the
Company which results in any diminution in such position, authority, duties or
responsibilities.

For purposes of this Section 3(c), any good faith determination of “Good Reason”
made by the

5



--------------------------------------------------------------------------------



 



Executive after a Change in Control shall be conclusive (including any such
determination when the Executive is then eligible for Retirement). In the event
the Company challenges the Executive’s determination of Good Reason, the Company
shall continue to make the payments and provide the benefits to the Executive as
set forth in Section 4(a). If it is finally determined pursuant to the
procedures set forth in this Agreement that the Executive’s termination was not
for Good Reason, the Executive shall reimburse the Company the amounts to which
it is finally determined to be entitled.

             (d) Notice of Termination. Any termination by the Company for
Cause, or by the Executive for Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with this Agreement.
For purposes of this Agreement, a “Notice of Termination” means a written notice
which (i) indicates the specific termination provision in this Agreement relied
upon, (ii) to the extent applicable, sets forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated and (iii) if the Date of Termination
(as defined below) is other than the date of receipt of such notice, specifies
the termination date (which date shall be not more than 30 days after the giving
of such notice). The failure by the Executive or the Company to set forth in the
Notice of Termination any fact or circumstance which contributes to a showing of
Good Reason or Cause shall not waive any right of the Executive or the Company,
respectively, hereunder or preclude the Executive or the Company, respectively,
from asserting such fact or circumstance in enforcing the Executive’s or the
Company’s rights hereunder. To be effective, a Notice of Termination given by
the Executive terminating employment with the Company for Good Reason must be
received by the Company no later than 60 days from the event(s) giving rise to
the Good Reason termination.

             (f) Date of Termination. “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company for Cause, the date of
receipt of the Notice of Termination, unless the Company agrees to a later date
no more than 30 days after such notice, as the case may be, (ii) if the
Executive’s employment is terminated by the Executive for Good Reason or
Retirement, the date of receipt of the Notice of Termination or any later date
specified therein within 30 days of such notice, as the case may be, (iii) if
the Executive’s employment is terminated by the Company other than for Cause or
Disability, the date on which the Company notifies the Executive of such
termination or any later date specified therein within 30 days of such notice,
as the case may be, (iv) if the Executive’s employment is terminated by reason
of death or Disability, the date of death of the Executive or the Disability
Effective Date, as the case may be, and (v) if the Executive’s employment is
terminated by the Executive for other than Good Reason, death, Disability or
Retirement, the date that is 60 days after the date of receipt of the Notice of
Termination by the Company, provided, however, the Company may elect to waive
such notice or place the Executive on paid leave for all or any part of such
60-day period during which the Executive will be entitled to continue to receive
the Annual Base Salary but shall not receive any Annual Bonus or any other
payment from the Company other than reimbursement for expenses as contemplated
in Section 2(b)(iii) and continued participation in the employee benefit plans
as contemplated in Section 2(b)(ii).

6



--------------------------------------------------------------------------------



 



             (g) Change in Control. For purpose of this Agreement, a “Change in
Control” shall mean:

                       (i) The acquisition by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 20% or more of either (A) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”; provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control: (1) any
acquisition directly from the Company, (2) any acquisition by the Company,
(3) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company or
(4) any acquisition by any corporation pursuant to a transaction which complies
with clauses (A), (B) and (C) of subsection (iii) of this Section 3(g); or

                    (ii) Individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s shareholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board (either by a
specific vote or by approval of the proxy statement of the Company in which such
person is named as a nominee for director, without written objection to such
nomination) shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or contests by or on behalf of a
Person other than the Board; or

                    (iii) Consummation of a reorganization, merger, share
exchange or consolidation or sale or other disposition of all or substantially
all of the assets of the Company (a “Business Combination”), in each case,
unless, following such Business Combination, (A) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than 60% of, respectively, the then outstanding shares of
common stock and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation which as a result of such transaction owns the
Company or all or substantially all of the Company’s assets either directly or
through one or more subsidiaries) in substantially the same proportions as their

7



--------------------------------------------------------------------------------



 



ownership, immediately prior to such Business Combination of the Outstanding
Company Common Stock and Outstanding Company Voting Securities, as the case may
be, (B) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of the Company or
such corporation resulting from the Business Combination) beneficially owns,
directly or indirectly, 20% or more of, respectively, the then outstanding
shares of common stock of the corporation resulting from such Business
Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (C) at least a majority of the members of
the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board immediately prior to the time of
the execution of the initial agreement, or of the action of the Board, providing
for such Business Combination; or

                    (iv) Approval by the stockholders of the Company of a
complete liquidation or dissolution of the Company.

     4.     Obligations of the Company upon Termination. (a) Good Reason;
Company Termination other than for Cause, Death, Disability, or Retirement. If,
during the Employment Period, the Company shall terminate the Executive’s
employment other than for Cause, Death, Disability, or Retirement or the
Executive shall terminate employment for Good Reason:

                    (i) the Company shall pay to the Executive in a lump sum in
cash within 30 days after the Date of Termination the aggregate of (A) the
Executive’s Annual Base Salary through the Date of Termination to the extent not
theretofore paid, and (B) the product of (1) an Annual Bonus of an amount equal
to the greater of (x) the highest annual cash incentive bonus paid by the
Company to the Executive for the three calendar years prior to the Date of
Termination or (y) the Executive’s then applicable “target” incentive bonus
under the then applicable cash incentive compensation plan prior to the Date of
Termination (the greater of clauses (x) or (y) is defined as the “Base Bonus”),
and (2) a fraction, the numerator of which is the number of days in the fiscal
year in which the Date of Termination occurs through the Date of Termination,
and the denominator of which is 365, to the extent not theretofore paid (the
“Pro Rata Bonus”), (C) any unpaid Annual Bonus for the prior year, (D) any
compensation previously deferred by the Executive (together with any accrued
interest or earnings thereon) and (E) any accrued paid time off, in each case to
the extent not theretofore paid (the sum of the amounts described in clauses
(A), (B), (C), (D) and (E) shall be hereinafter referred to as the “Accrued
Obligations”).

For purposes of determining the Base Bonus hereunder, the Company shall exclude
any special or one-time bonuses and any premium enhancements to bonuses but
shall include any portions of bonuses (other than the excluded bonuses) which
have been deferred by the Executive;

8



--------------------------------------------------------------------------------



 



                    (ii) for each of the three years after the Executive’s Date
of Termination (the “Compensation Continuance Period”), the Company shall pay to
the Executive a cash benefit equal to the sum of (A) the Executive’s highest
Annual Base Salary during the twelve months immediately prior to the Date of
Termination, (B), the Base Bonus, and (C) the amount equal to the highest
matching contribution by the Company to the Executive’s account in the Company’s
401(k) plan for the five years immediately prior to the Date of Termination (the
payments described in clauses (A), (B) and (C) shall be hereinafter referred to
as the “Compensation Continuance Payments” and, together with the benefits
referred to in Sections 4(a)(iii), (iv), (v), (vi) and (vii), shall be
hereinafter referred to as the “Compensation Continuance Benefits”). The Company
shall make the Compensation Continuance Payments no more frequently than
semi-monthly (and may make the Compensation Continuance Payments in accordance
with the Company’s normal payroll policies and practices), and shall withhold
from the Compensation Continuance Payments all applicable federal, state and
local taxes. Notwithstanding anything contained in this Agreement to the
contrary, in the event a Change of Control has occurred on or prior to the Date
of Termination, the Company shall pay the Compensation Continuance Payments to
the Executive in a lump sum in cash within 30 days after the Date of
Termination.

                    (iii) during the Compensation Continuance Period (or for the
remainder of the Executive’s life if such Date of Termination is after a Change
in Control), or such longer period as may be provided by the terms of the
appropriate plan, program, practice or policy, the Company shall continue
medical, dental and life insurance benefits to the Executive and/or the
Executive’s family on a substantially equivalent basis to those which would have
been provided to them in accordance with the medical, dental and life insurance
plans, programs, practices and policies described in Section 2(b)(iv) of this
Agreement if the Executive’s employment had not been terminated. Notwithstanding
the foregoing, in the event the Executive becomes reemployed with another
employer and becomes eligible to receive medical, dental and/or life insurance
benefits from such employer, the medical, dental and/or life insurance benefits
described herein shall be secondary to such benefits during the period of the
Executive’s eligibility, but only to the extent that the Company reimburses the
Executive for any increased cost and provides any additional benefits necessary
to give the Executive the benefits provided hereunder. For purposes of
determining eligibility (but not the time of commencement of benefits) of the
Executive for retiree benefits pursuant to such plans, practices, programs and
policies, the Executive shall be considered to have terminated employment with
the Company on the Date of Termination. Notwithstanding the foregoing, if the
Company reasonably determines that providing continued coverage under one or
more of its welfare benefit plans contemplated herein could adversely affect the
tax treatment of other participants covered under such plans, or would otherwise
have adverse legal ramifications, the Company may, in its discretion, either
(A) provide other coverage at least as valuable as the continued coverage
through insurance or otherwise, or (B) pay the Executive a lump sum cash amount
that reasonably approximates the after-tax value to the Executive of the
premiums for continued coverage, in lieu of providing such continued coverage;

9



--------------------------------------------------------------------------------



 



                    (iv) during the Compensation Continuance Period, to the
extent not otherwise vested in accordance with the Company’s stock compensation
plans, all unvested options to purchase shares of Company common stock and
restricted stock awards will continue to vest in accordance with the applicable
terms of such stock option or restricted stock grants as if the Executive’s
employment with the Company had not been terminated. At the end of the
Compensation Continuance Period, to the extent not otherwise vested in
accordance with the preceding sentence, all unvested stock options and
restricted stock awards will vest. Notwithstanding the termination of the
Executive’s employment with the Company, all stock options granted to the
Executive as of the date of this Agreement and during the Employment Period will
be exercisable until the scheduled expiration date of such stock options;
provided, however, in the event any such stock options are designated as
“incentive stock options” pursuant to section 422 of the Code (as defined
herein), such stock options shall be treated as non-qualified stock options for
purposes of this sentence to the extent that they are exercised after the period
specified in section 422(a)(2) of the Code (to the extent such provision
applies);

                    (v) during the Compensation Continuance Period, the
Executive shall be entitled to continue to participate in the Company’s fringe
benefit and perquisite plans or programs in which the Executive participated
immediately prior to the Date of Termination, in each case in accordance with
the Company’s plans, programs, practices and policies;

                    (vi) to the extent not theretofore paid or provided, the
Company shall timely pay or provide to the Executive any other amounts or
benefits required to be paid or provided or which the Executive is eligible to
receive under any plan, program, policy or practice or contract or agreement of
the Company and its affiliated companies (excluding any severance plan, program,
policy or practice) through the Date of Termination (such other amounts and
benefits shall be hereinafter referred to as the “Other Benefits”); and

                    (vii) the Company will provide outplacement services to the
Executive in accordance with the Company’s policies generally applicable to
involuntarily terminated employees.

           (b) Death. If the Executive’s employment is terminated by reason of
the Executive’s death during the Employment Period, this Agreement shall
terminate without further obligations to the Executive’s legal representatives
under this Agreement, other than for payment of Accrued Obligations, Other
Benefits, and the payment of an amount equal to the Executive’s Annual Base
Salary. Accrued Obligations and cash payments pursuant to the preceding sentence
shall be paid to the Executive’s estate or beneficiary, as applicable, in a lump
sum in cash within 30 days of the Date of Termination. With respect to the
provision of Other Benefits, the term Other Benefits as utilized in this Section
4(b) shall include, without limitation, and the Executive’s estate and/or
beneficiaries shall be entitled to receive, death benefits then applicable to
the Executive.

10



--------------------------------------------------------------------------------



 



           (c) Retirement. If the Executive’s employment is terminated by reason
of the Executive’s Retirement during the Employment Period, this Agreement shall
terminate without further obligations to the Executive under this Agreement,
other than for payment of Accrued Obligations and Other Benefits. Accrued
Obligations shall be paid to the Executive in a lump sum in cash within 30 days
of the Date of Termination. With respect to the provision of Other Benefits, the
term Other Benefits as utilized in this Section 4(c) shall include, without
limitation, and the Executive shall be entitled to receive, all retirement
benefits then applicable to the Executive.

           (d) Disability. If the Executive’s employment is terminated by reason
of the Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations, Other Benefits, and the payment of an amount equal to
the Executive’s Annual Base Salary. Accrued Obligations and the cash payments
pursuant to the preceding sentence shall be paid to the Executive in a lump sum
in cash within 30 days of the Date of Termination. With respect to the provision
of Other Benefits, the term Other Benefits as utilized in this Section 4(d)
shall include, and the Executive shall be entitled after the Disability
Effective Date to receive, disability and other benefits then applicable to the
Executive.

           (e) Cause; Other than for Good Reason. If the Executive’s employment
shall be terminated by the Company for Cause or by the Executive without Good
Reason (other than for Retirement) during the Employment Period, this Agreement
shall terminate without further obligations of the Company to the Executive
other than the obligation to pay to the Executive (x) his Annual Base Salary
through the Date of Termination, (y) the amount of any compensation previously
deferred by the Executive, and (z) Other Benefits, in each case only to the
extent owing and theretofore unpaid.

     5.     Non-exclusivity of Rights. Nothing in this Agreement shall prevent
or limit the Executive’s continuing or future participation in any plan,
program, policy or practice provided by the Company or any of its affiliated
companies and for which the Executive may qualify (excluding any severance plan
or program of the Company), nor subject to Section 11(f), shall anything herein
limit or otherwise affect such rights as the Executive may have under any
contract or agreement with the Company or any of its affiliated companies.
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan, policy, practice or program of or any contract or
agreement with the Company or any of its affiliated companies at or subsequent
to the Date of Termination shall be payable in accordance with such plan,
policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.

     6.     Full Settlement. Except as specifically provided in this Agreement,
the Company’s obligation to make the payments provided for in this Agreement and
otherwise to perform its obligations hereunder shall not be affected by any
set-off, counterclaim, recoupment, defense or other claim, right or action which
the Company may have against the

11



--------------------------------------------------------------------------------



 



Executive or others. In no event shall the Executive be obligated to seek other
employment or take any other action by way of mitigation of the amounts payable
to the Executive under any of the provisions of this Agreement and, such amounts
shall not be reduced whether or not the Executive obtains other employment. The
Executive acknowledges and agrees that subject to the payment by the Company of
the benefits provided in this Agreement to the Executive, in no event will the
Company or its subsidiaries or affiliates be liable to the Executive for damages
under any claim of breach of contract as a result of the termination of the
Executive’s employment. In the event of such termination, the Company shall be
liable only to provide the benefits specified in this Agreement. The Company
agrees to pay as incurred, to the full extent permitted by law, all legal fees
and expenses which the Executive may reasonably incur as a result of any contest
by the Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by the Executive about the amount
of any payment pursuant to this Agreement), plus in each case interest on any
delayed payment at the applicable Federal rate provided for in
Section 7872(f)(2)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”). Notwithstanding the foregoing, if it is finally judicially determined
that the Executive brought any claims contemplated in the previous sentence in
bad faith, the Executive shall reimburse the Company for such fees and expenses
which are reasonably related to such bad faith claim.

     7.     Covenants. (a) The Executive shall hold in a fiduciary capacity for
the benefit of the Company all secret, non-public or confidential information,
knowledge or data relating to the Company or any of its affiliated companies,
and their related businesses, which shall have been obtained by the Executive
during the Executive’s employment by the Company or any of its affiliated
companies (or predecessors thereto). After termination of the Executive’s
employment with the Company, the Executive shall not, without the prior written
consent of the Company or as may otherwise be required by law or legal process,
communicate or divulge any such information, knowledge or data to anyone other
than the Company and those designated by it. In addition to the foregoing, the
Executive will refrain from taking any action or making any statements, written
or oral, which are intended to or which disparage the business, goodwill or
reputation of the Company or any of its affiliated companies, or their
respective directors, officers, executives or other employees, or which could
adversely affect the morale of employees of the Company or any of its affiliated
companies.

           (b) (i) While employed by the Company and for three years after the
Date of Termination (which may include the Compensation Continuance Period), the
Executive shall not, directly or indirectly, on behalf of the Executive or any
other person, (A) solicit for employment by other than the Company,
(B) encourage to leave the employ of the Company, or (C) interfere with the
Company’s or its affiliated companies’ relationship with, any person employed by
the Company or its affiliated companies.

                    (ii) While employed by the Company and for three years after
the Date of Termination (which may include the Compensation Continuance Period),
the Executive will

12



--------------------------------------------------------------------------------



 



not become a director, officer, employee or consultant engaging in activities
similar to those performed by a senior officer for any business which is in
competition with any line of business of the Company or its affiliates and in
which the Executive participated in a direct capacity while he was employed by
the Company or its affiliates (including predecessors thereof) at any time
within the one year period preceding the Effective Date and which has offices in
any location in which the Executive had supervisory responsibility in the
geographic footprint of First Union National Bank (or successors thereto,
including but not limited to, Florida, Georgia, South Carolina, Tennessee, North
Carolina, Virginia, Maryland, Pennsylvania, New Jersey, Delaware, New York,
Connecticut, and Washington, D.C. plus any other state or states added during
the Employment Period) during that one year period. The Executive expressly
acknowledges the reasonableness of such restrictions and such geographic area.
Further, during such period, the Executive will not acquire an equity or
equity-like interest in such an organization for his own account, except that he
may acquire equity interests of not more than 5% of any such organization from
time to time as an investment. Notwithstanding anything to the contrary
contained herein, this Section 7(b)(ii) shall not apply if the Executive
terminates employment with the Company pursuant to Retirement or the Executive
terminates employment with the Company for any reason following a Change in
Control or the Company terminates the Executive’s employment for any reason
following a Change in Control. Upon the Executive’s request to the Company’s
Chief Executive Officer, the Company will provide an advance opinion as to
whether a proposed activity would violate the provisions of this
Section 7(b)(ii).

                    (iii) During the Compensation Continuance Period, the
Executive shall provide consulting services to the Company at such time or times
as the Company shall reasonably request, subject to appropriate notice and to
reimbursement by the Company of all reasonable travel and other expenses
incurred and paid by the Executive in accordance with the Company’s then-current
policy for expense reimbursement. In the event the Executive shall engage in any
employment permitted hereunder during the Compensation Continuance Period for
another employer or on a self-employed basis, the Executive’s obligation to
provide the consulting services hereunder shall be adjusted in accordance with
the requirements of such employment.

             (c) In the event of a breach or threatened breach of this
Section 7, the Executive agrees that the Company shall be entitled to injunctive
relief in a court of appropriate jurisdiction to remedy any such breach or
threatened breach and, prior to a Change in Control, the Company may terminate
the Compensation Continuance Period and the Compensation Continuance Benefits,
if applicable, in its sole discretion. The Executive acknowledges that monetary
damages would be inadequate and insufficient remedy for a breach or threatened
breach of Section 7. Following the occurrence of a Change in Control, in no
event shall an asserted violation of the provisions of this Section 7 constitute
a basis for deferring or withholding any amounts otherwise payable to the
Executive under this Agreement. If it is finally determined pursuant to the
procedures set forth in this Agreement that the Executive did not breach this
Section 7, the Company shall reimburse the Executive

13



--------------------------------------------------------------------------------



 



the amounts to which it is finally determined to be entitled.

             (d) Any termination of the Executive’s employment or of this
Agreement shall have no effect on the continuing operation of this Section 7;
provided, however, upon termination of this Agreement due to the Company’s or
the Executive’s failure to extend the term of this Agreement pursuant to
Section 1(b), Section 7(b)(ii) shall no longer apply to the Executive if the
Executive’s employment shall terminate after the term of this Agreement expires;
and provided, further, Section 7(b)(ii) shall not apply if the Executive
terminates employment with the Company pursuant to Retirement or the Executive
terminates employment with the Company for any reason following a Change in
Control or the Company terminates the Executive’s employment for any reason
following a Change in Control.

             (e) The Executive hereby agrees that prior to accepting employment
with any other person or entity during the Employment Period or during the three
years following the Date of Termination (which may include the Compensation
Continuance Period), the Executive will provide such prospective employer with
written notice of the existence of this Agreement and the provisions of Section
3(e) and this Section 7, with a copy of such notice delivered simultaneously to
the Company in accordance with Section 11(c). The foregoing provision shall not
apply if the Company terminates the Executive’s employment without Cause
following a Change in Control, or if the Executive terminates his employment for
Good Reason following a Change in Control.

     8.     Certain Additional Payments by the Company. (a) Anything in this
Agreement to the contrary notwithstanding and except as set forth below, in the
event it shall be determined that any payment or distribution by the Company to
or for the benefit of the Executive following a Change in Control (whether paid
or payable or distributed or distributable pursuant to the terms of the
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 8) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Code (or any successor statute) or any interest
or penalties are incurred by the Executive with respect to such excise tax (such
excise tax, together with any such interest and penalties, are hereinafter
collectively referred to as the “Excise Tax”), then the Executive shall be
entitled to receive an additional payment (a “Gross-Up Payment”) in an amount
such that after payment by the Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including, without limitation,
any income taxes (and any interest and penalties imposed with respect thereto)
and Excise Tax imposed upon the Gross-Up Payment, the Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the
Payments.

             (b) Subject to the provisions of Section 8(c), all determinations
required to be made under this Section 8, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by KPMG LLP or
such other certified public accounting firm reasonably acceptable to the Company
(the “Accounting Firm”) which shall provide

14



--------------------------------------------------------------------------------



 



detailed supporting calculations both to the Company and the Executive within 30
business days of the receipt of notice from the Company that there has been a
Payment, or such earlier time as is requested by the Company. All fees and
expenses of the Accounting Firm shall be borne solely by the Company. Any
Gross-Up Payment, as determined pursuant to this Section 8, shall be paid by the
Company to the Executive by the due date for the payment of any Excise Tax, or,
if earlier, 30 days after the receipt of the Accounting Firm’s determination.
Any determination by the Accounting Firm shall be binding upon the Company and
the Executive. As a result of the uncertainty in the application of Section 4999
of the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 8(c) and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.

             (c) The Executive shall notify the Company in writing of any claim
by the Internal Revenue Service that, if successful, would require the payment
by the Company of the Gross-Up Payment. Such notification shall be given as soon
as practicable but no later than ten business days after the Executive is
informed in writing of such claim and shall apprise the Company of the nature of
such claim and the date on which such claim is requested to be paid. The
Executive shall not pay such claim prior to the expiration of the 30-day period
following the date on which it gives such notice to the Company (or such shorter
period ending on the date that any payment of taxes with respect to such claim
is due). If the Company notifies the Executive in writing prior to the
expiration of such period that it desires to contest such claim, the Executive
shall:

                    (i) give the Company any information reasonably requested by
the Company relating to such claim,

                    (ii) take such action in connection with contesting such
claim as the Company shall reasonably request in writing from time to time,
including, without limitation, accepting legal representation with respect to
such claim by an attorney reasonably selected by the Company,

                    (iii) cooperate with the Company in good faith in order to
effectively contest such claim, and

                    (iv) permit the Company to participate in any proceedings
relating to such claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and

15



--------------------------------------------------------------------------------



 



shall indemnify and hold the Executive harmless, on an after-tax basis, for any
Excise Tax or income tax (including interest and penalties with respect thereto)
imposed as a result of such representation and payment of costs and expenses.
Without limitation on the foregoing provisions of this Section 8(c), the Company
shall control all proceedings taken in connection with such contest and, at its
sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct the Executive to pay the
tax claimed and sue for a refund or contest the claim in any permissible manner,
and the Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as the Company shall determine; provided, however, that if the
Company directs the Executive to pay such claim and sue for a refund, the
Company shall advance the amount of such payment to the Executive, on an
interest-free basis and shall indemnify and hold the Executive harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to such advance or with
respect to any imputed income with respect to such advance; and further provided
that any extension of the statute of limitations relating to payment of taxes
for the taxable year of the Executive with respect to which such contested
amount is claimed to be due is limited solely to such contested amount.
Furthermore, the Company’s control of the contest shall be limited to issues
with respect to which a Gross-Up Payment would be payable hereunder and the
Executive shall be entitled to settle or contest, as the case may be, any other
issue raised by the Internal Revenue Service or any other taxing authority.

             (d) If, after the receipt of an amount advanced by the Company
pursuant to Section 8(c), the Executive becomes entitled to receive any refund
with respect to such claim, the Executive shall (subject to the Company’s
complying with the requirements of Section 8(c)) promptly pay to the Company the
amount of such refund (together with any interest paid or credited thereon after
taxes applicable thereto) upon receipt thereof. If, after the receipt by the
Executive of an amount advanced by the Company pursuant to Section 8(c), a
determination is made that the Executive shall not be entitled to any refund
with respect to such claim and the Company does not notify the Executive in
writing of its intent to contest such denial or refund prior to the expiration
of 30 days after such determination, then such advance shall be forgiven and
shall not be required to be repaid and the amount of such advance shall offset,
to the extent thereof, the amount of Gross-Up Payment required to be paid.

             (e) For purposes of this Section 8, any reference to the Executive
shall be deemed to include the Executive’s surviving spouse, estate and/or
beneficiaries with respect to payments or adjustments provided by this
Section 8.

     9.     Successors. (a) This Agreement is personal to the Executive and
without the prior consent of the Company shall not be assignable by the
Executive otherwise than by will or the laws of descent and distribution.

16



--------------------------------------------------------------------------------



 



             (b) This Agreement shall inure to the benefit of and be binding
upon the Company and its successors and assigns.

             (c) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly in writing and agree to perform this Agreement in the same manner and
to the same extent that the Company would be required to perform it if no such
succession had taken place. As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

     10.     Arbitration. Except with respect to the Company’s rights to
injunctive relief for matters arising under Section 7 of this Agreement, any
disputes or controversies arising under or in connection with this Agreement
(including, without limitation, whether any such disputes or controversies have
been brought in bad faith) shall be settled exclusively by arbitration in
Charlotte, North Carolina in accordance with the commercial arbitration rules of
the American Arbitration Association then in effect; provided, however, that the
Company may invoke the American Arbitration Association’s Optional Rules for
Emergency Measures of Protection. Judgment may be entered on the arbitrator’s
award in any court having jurisdiction.

     11.     General Provisions. (a) Governing Law; Amendment; Modification.
This Agreement shall be governed and construed in accordance with the laws of
the State of North Carolina, without reference to principles of conflict of
laws. This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.

             (b) Severability. If, for any reason, any provision of this
Agreement is held invalid, such invalidity shall not affect any other provision
of this Agreement not held so invalid, and each such other provision shall to
the full extent consistent with law continue in full force and effect. If any
provision of this Agreement shall be held invalid in part, such invalidity shall
in no way affect the rest of such provision not held so invalid and the rest of
such provision, together with all other provisions of this Agreement, shall to
the full extent consistent with law continue in full force and effect.

             (c) Notices. All notices under this Agreement shall be in writing
and shall be deemed effective when delivered in person (in the Company’s case,
to its Secretary) or forty-eight (48) hours after deposit thereof in the U.S.
mail, postage prepaid, for delivery as registered or certified mail — addressed,
in the case of the Executive, to such Executive at his residential address, and
in the case of the Company, to its corporate headquarters, attention of the
Secretary, or to such other address as the Executive or the Company may
designate in writing at any time or from time to time to the other party. In
lieu of notice by deposit in the U.S. mail, a party may give notice by telegram
or telex.

17



--------------------------------------------------------------------------------



 



             (d) Tax Withholding. The Company may withhold from any amounts
payable under this Agreement such Federal, state, local or foreign taxes as
shall be required to be withheld pursuant to any applicable law or regulation.

             (e) Strict Compliance. The Executive’s or the Company’s failure to
insist upon strict compliance with any provision of this Agreement or the
failure to assert any right the Executive or the Company may have hereunder,
including, without limitation, the right of the Executive to terminate
employment for Good Reason pursuant to Section 3(c) of this Agreement, shall not
be deemed to be a waiver of such provision or right or any other provision or
right of this Agreement. The waiver, whether express or implied, by either party
of a violation of any of the provisions of this Agreement shall not operate or
be construed as a waiver of any subsequent violation of any such provision.

             (f) Entire Understanding. From and after the Effective Date this
Agreement shall supersede any other agreement between the parties with respect
to the subject matter hereof, including without limitation, the Employment
Agreement between the Company and the Executive dated as of November 15, 1999
(the “Prior Agreement”).

             (g) Conflicts with Plans. To the extent any plan, policy, practice
or program of or contract or agreement with the Company attempts to cap,
restrict, limit or reduce payments to the Executive hereunder, such caps,
restrictions, limitations or reductions are expressly modified to permit the
payments contemplated hereby and the parties intend that the terms of this
Agreement shall be construed as having precedence over any such caps,
restrictions, limitations or reductions.

             (h) Release and Waiver of Claims. In consideration of any
Compensation Continuance Benefits the Company provides to the Executive under
this Agreement, the Executive upon termination of employment with the Company
shall execute a separate general release and waiver of claims in favor of the
Company, its affiliates and personnel in a form acceptable to the Company. The
Executive shall not be eligible for any Compensation Continuance Benefits until
the Executive has executed such release and waiver of claims.

             (i) Creditor Status. No benefit or promise hereunder shall be
secured by any specific assets of the Company. The Executive shall have only the
rights of an unsecured general creditor of the Company in seeking satisfaction
of such benefits or promises.

             (j) No Assignment of Benefits. No right, benefit or interest
hereunder shall be subject to assignment, encumbrance, charge, pledge,
hypothecation or set off in respect of any claim, debt or obligation, or similar
process.

18



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its officers thereunto duly authorized, and the Executive has signed this
Agreement under seal, all as of the date and year first above written.

              WACHOVIA CORPORATION   ATTEST:   [SEAL]                     By:  
             

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

    Name: G. Kennedy Thompson   Mark C. Treanor     Title: Chief Executive
Officer   Secretary                                              (SEAL)      

--------------------------------------------------------------------------------

        David M. Carroll        

19